Citation Nr: 1422042	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for reflex sympathetic dystrophy, residuals of left ankle injury, currently evaluated as 20 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1994 to December 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appeal was certified to the Board by the RO in Atlanta, Georgia. 

A January 2013 statement notes the Veteran's report that his left ankle disorder interfered with his ability to work in a position that required a lot of walking or sitting.  Additionally, in a January 2014, the Veteran submitted an informal claim for a total disability rating based on individual unemployability.  The issue of whether entitlement to a total disability rating based on individual unemployability (TDIU) is warranted as a result of the service-connected left ankle disorder is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issue of entitlement to a TDIU is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

The Veteran's residuals of a left ankle injury include severe incomplete paralysis of the posterior nerve that results in limitation of motion, tingling, pain and swelling, without ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for reflex sympathetic dystrophy, residuals of a left ankle injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8525-5271 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's January 2008 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the June 2008 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the November 2013 VA examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the service-connected disorder.  Id.  In compliance with the Board's October 2013 remand, the aforementioned November 2013 VA examination was obtained to ascertain the current severity of the Veteran's left ankle disorder.  Based on the foregoing, the Board concludes that there has been substantial compliance with the October 2013 remand directives with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was granted for residuals of a left ankle injury by a rating decision dated in March 1998 and a 20 percent disability rating was assigned thereto, effective from December 7, 1997.  See 38 C.F.R. § 4.124a, Diagnostic Code 8525-5271.  In January 2007, the Veteran initiated the current claim seeking entitlement to an increased rating for his service-connected left ankle disorder.  By a May 2008 rating decision, the RO continued the 20 percent rating for the Veteran's service-connected left ankle disorder.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  

In the present case, the hyphenated diagnostic code indicates that severe incomplete paralysis of the posterior tibial nerve is rated under Diagnostic Code 8525, and is the service-connected disorder, and limitation of motion of the ankle, under Diagnostic Code 5271, is a residual condition.

In January 2008, the Veteran underwent a VA examination, during which he reported that he experienced pain, swelling, and tingling of his left ankle.  He further reported that his ankle buckled, as well as locked often.  He indicated that his left ankle disorder interfered with activities of daily living, as he was not able to run or jump, nor walk or stand for more than 15 minutes.  He stated that he was a licensed plumber, but was unable to work as a plumber because he could not climb or carrying anything.  He stated that he currently performed office work.  He also reported that he used an ankle brace, as well as a cane.  

On examination, range of motion testing of the left ankle revealed dorsiflexion from 0 to 10 degrees, and plantar flexion from 0 to 40 degrees, with pain on all ranges of motion.  Upon repetitive testing, there was no additional limitation of range of motion due to pain, fatigue, weakness, or lack of endurance.  There was no evidence of edema or eversion.  There was evidence of atrophy of the left leg.  There was tenderness to palpation.  On neurological examination, there were 2+ deep tendon reflexes.  X-rays of the left ankle were unremarkable.     

In February 2013, the Veteran underwent a VA examination, during which he reported that he experienced constant pain of his left ankle, of approximately a six of ten level.  He reported that he currently used a brace, as well as a cane.  He denied having any flare-ups of the left ankle. 

On examination, range of motion testing of the left ankle revealed dorsiflexion from 0 to 10 degrees with pain at 5 degrees, and plantar flexion from 0 to 35 degrees with pain at 20 degrees. Upon repetitive testing, left ankle revealed dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  The examiner noted that there was no additional loss of range of motion; however, he stated that the left ankle had functional impairment of less movement than normal, as well as pain upon movement.  There was tenderness to palpation.  Muscle strength testing was a 5/5.  On Anterior drawer testing and Talar tilt testing, there was no evidence of left ankle laxity compared to the right ankle.  There was no evidence of ankylosis.  There was no evidence of arthroscopic or other ankle surgery.  There were no signs of atrophy or skin/hair loss of the Veteran's legs.  X-rays of the left ankle were normal.  The examiner stated that the Veteran's left ankle disorder impacted his ability to work, to include difficulty standing or walking more than short distances, and such disorder limited the Veteran to a sedentary job.    

In November 2013, the Veteran underwent a VA examination, during which he reported that he experienced constant pain of the left ankle on a six/seven out of a scale of ten.  He indicated that his pain was worse when he tried to walk.  He stated that he currently took pain medication, to include Mobic and Vicodin.  He denied having any flare-ups of the left ankle. 

On examination, range of motion testing of the left ankle revealed dorsiflexion from 0 to 10 degrees with pain at 5 degrees, and plantar flexion from 0 to 35 degrees with pain at 20 degrees.  Upon repetitive testing, left ankle revealed dorsiflexion from 0 to 10 degrees, and plantar flexion from 0 to 35 degrees.  The examiner noted that there was no additional loss of range of motion; however, he stated that the left ankle had functional impairment of less movement than normal, pain upon movement, excess fatigability, and interference with sitting, standing and weight-bearing.  There was tenderness to palpation.  Muscle strength testing was a 5/5.  On Anterior drawer testing and Talar tilt testing, there was no evidence of left ankle laxity compared to the right ankle.  There was no evidence of ankylosis.  There was no evidence of arthroscopic or other ankle surgery.  There was decreased sensation in the third and fourth toes of the left foot; however, the examiner indicated that this symptom did not involve nerve involvement.  There was evidence of muscle atrophy in the left leg.  There was evidence of mild hair loss around the ankle.  There was no evidence of paralysis of the posterior tibial nerve, or the muscles or sole of the left foot.  X-rays of the left ankle were normal.  The examiner noted that the Veteran used a brace and a cane.

Diagnostic Code 8525, the diagnostic code for mild or moderate incomplete paralysis of the posterior tibial nerve, will be rated as 10 percent disabling, severe incomplete paralysis of such nerve will be rated as 20 percent disabling, and complete paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired will be rated as 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8525 (2013). 

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  A 10 percent rating when there is "moderate" limitation of motion.  A maximum 20 percent rating is warranted when there is "marked" limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A higher rating is available under Diagnostic Code 5270, which requires evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).  The Rating Schedule provides guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2013).

Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's left ankle disorder have not been met at any time during the rating period on appeal.  38 C.F.R. § 4.124a, Diagnostic Codes 8525-5271; see also Hart, 21 Vet. App. at 505.  During the aforementioned VA examinations the Veteran has demonstrated limited range of left ankle motion.  38 C.F.R. § 4.71a, Plate II.  However, as the Veteran's disorder is presently rated the maximum 20 percent disabling under Diagnostic Code 5271, a higher disability rating under such code is not available.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  The only diagnostic code pertaining to the ankle that provides for a rating in excess of 20 percent is Diagnostic Code 5270, the diagnostic code for ankylosis of the ankle; however, the evidence of record does not show any ankylosis during the appeal period.  Thus, the Veteran does not warrant a higher rating under Diagnostic Code 5270.  38 C.F.R. § 4.71a.  

Further, as noted during the November 2013 VA examination, there was no evidence of paralysis of the posterior tibial nerve, or paralysis the muscles or sole of the left foot.  Thus, the Veteran's left ankle disorder does not warrant a higher rating under Diagnostic Code 8525.  38 C.F.R. § 4.124a.

The Veteran's statements are competent evidence as to the manifestations of his service-connected left ankle disorder.  However, the Board finds the medical evidence, to include the clinical testing as to the specific requirements for an increased rating under the Rating Schedule, is more probative to the issue of an increased rating for his service-connected left ankle disorder.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 20 percent evaluation for his left ankle disorder, inadequate.  The Veteran's service-connected left ankle disorder is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8525-5271, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's residuals of a left ankle injury include severe incomplete paralysis of the posterior nerve that results in limitation of motion, tingling, pain and swelling, without ankylosis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptomatology and treatment are congruent with the disability picture represented by a 20 percent evaluation.  Ratings in excess of 20 percent are provided for certain manifestations of the left ankle, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for a 20 percent evaluation reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8525-5271; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  The threshold determination for a referral for extraschedular consideration has not been met and, consequently, the Board finds that referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left ankle, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected left ankle varied to such an extent that a rating greater or less than 20 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a rating in excess of 20 percent for a left ankle disorder throughout the appeal period, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER
A disability rating in excess of 20 percent for reflex sympathetic dystrophy, residuals of left ankle injury, is denied. 


REMAND

As noted above, the evidence of record raises an informal claim of entitlement to a TDIU.  In this regard, during the January 2008 VA examination, the Veteran indicated that he was currently unable to work as a plumber, as his residuals of the left ankle injury interfered with his ability to work in a position that required a lot of climbing or carrying.  See Rice, 22 Vet. App. 447.  Similarly, in a January 2013 statement, he reported that his left ankle and left knee disorders, as well as his major depressive disorder interfered with his ability to work in a position that required a lot of walking or sitting.  Further, in January 2014, the Veteran submitted an informal claim for a TDIU.  As the RO has not yet considered the issue of TDIU, the issue must be remanded to the RO for such consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran appropriate notice with respect to the TDIU, which includes an explanation as to the information or evidence needed to substantiate a claim for a TDIU.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to a TDIU.
Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, to include a VA examination if deemed necessary the RO must then adjudicate the issue of TDIU.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


